 UNITED ASSN. OF JOURNEYMEN, LOCAL 412497United Association of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of theUnited States and Canada, Plumbing & SteamFitters Local No.412, AFL-CIOIandThe ZiaCompany 2andLocal Union No.495, of theInternationalAssociation of Bridge,Structuraland Ornamental Ironworkers,AFL-CIO.3 Case28-CD-86valued in excess of $50,000, which were shipped tovarious points inside the State of New Mexico. Wefind that The Zia Company is engaged in commercewithin the meaning of the Act, and that it will effec-tuate the policies of the Act to assert jurisdictionherein.5II.THE LABOR ORGANIZATIONS INVOLVEDNovember27, 1967DECISION AND DETERMINATION OFDISPUTEBy MEMBERSFANNING, JENKINS, AND ZAGORIAThis is a proceeding pursuant to Section 10(k)of the National Labor Relations Act, as amended,following a charge filed by The Zia Company,alleging a violation of Section 8(b)(4)(D) of the Actby the Pipefitters. The charge alleges, in substance,thatthePipefittersthreatened,coerced,andrestrained the Employer, and induced and en-couraged employees to cease work, with an objectof forcing or requiring the Employer to assignparticular work to employees represented by thePipefitters rather than to employees representedby the Ironworkers. Pursuant to notice, a hearingwas held before Hearing Officer Shirley N. Binghamon July 11, 1967.4Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.All parties were represented at the hearing andwere afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to adduceevidence bearing on the issues. The rulings of theHearing Officer made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case,5 the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Zia Company, which has its principal officeinAlbuquerque, New Mexico, is engaged, undercontract with the Atomic Energy Commission, inthe assembly and testing of suspension devices.These devices are then transported to a test sitelocated in the State of Nevada. During the calendaryear immediately preceding the hearing, the Em-ployer purchased, from various points located out-side the State of New Mexico, goods and materialsHerein called the Pipefitters2Herein called Zia or the EmployerHerein called the IronworkersAll dates herein refer to 1967The parties stipulated, and we find, that thePipefitters and the Ironworkers are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THEDISPUTEA.The Workin IssueThe work in dispute is the joining together orcoupling of lengths of pipe used as part of suspen-sion devices, by the use of screw joints, and withchain tongs and pipe wrenches, when such couplingis for the purpose of tensile testing that pipe.B.The Basic FactsThe Employer for many years has had contractswith both the Pipefitters and the Ironworkers, andhas recognized those Unions as representatives ofits employees classified as pipefitters and ironwork-ers, respectively.The suspension devices spoken of herein areused to lower canisters to great depths into holes orwells, and thereafter to raise them. Prior to May1967, this lowering was effectuated by use of cranesand "wire rope." This, however, necessitated mov-ing cranes into position whenever lowering or rais-ing was done. The operation at any well might be re-peated several times, cranes could not be left at thewells indefinitely, and the moving of the cranes wasconsidered uneconomical. It was therefore decidedto substitute pipe for wire rope, and to use drillingrigs, which could be positioned above a well, and al-lowed to remain there throughout operations.Prior to May, wire rope to be used as describedabove had always been tested at Los Alamos byironworkers, with a special testing mechanism builtby ironworkers employed by Zia. The testingspoken of is tensile testing; i.e., testing the numberof pounds of pulling pressure which the wire ropecould withstand. Sometime in late April, a shipmentof pipe, 7-5/8 inches in diameter and in 40-footlengths, arrived at Los Alamos from the Nevadatest site. The pipe was placed in the area of the ten-sile testing machine, and on approximately May 3,pursuant to assignment to the work by Zia, iron-None ofthe partiesfiled a briefsSeeThe Zia Company,168 NLRB(Case 28-CD-82), issued thissame day168 NLRB No. 70 498DECISIONS OF NATIONALworkers began to"double join"or couple togetherthe pipe in two-section lengths.'At thispoint, Zia'spipefitterswalked offthe job,claiming the work ofcoupling the lengths of pipe and of testing the pipe.While allowing its ironworkers to continue withthe coupling and testing of the pipe,Zia attemptedto settle the dispute.The Pipefittersat this point ledZia to believe that it was claiming both the couplingand testing of pipe.No settlement was effected, andZia filed the charge herein on May4.On May 9,following completion of the coupling and testing,the striking pipefitters returned to work.C.Contentions of thePartiesThe pipe here in question was being tested to beused not as a conduit,but rather as a replacementforwire rope in structuralwork.Wire rope hastraditionally(for Zia)been tested by ironworkers,and the right of ironworkers to such testing hasnever been disputed by pipefitters.When pipe isused as a conduit for liquids or solids, it is usuallypressure tested.No one disputes the right in thatcase of the pipefitters to couple and pressure testthat pipe.'Althoughat the outset of the instantdispute the Pipefitters seemed to be claiming what-ever was to be done,it is clear from the record thatit is now claiming only the right to couple the sec-tions of pipe to be tensile tested,and the right topressure test whenever required.No one disputesthe right of the pipefitters to pressure test pipewhenever such testing is required.Herein, how-ever,pressure testing was not called for,but rathertensile testing,which pipefitters have never done.We therefore find that the only work in dispute isthe coupling of the lengths of pipe for the purposeof tensile testing.The Pipefitters argues basically that pipefitterstraditionally handled all pipe or well casing,that thecoupling of the pipe sections herein was done withtraditional tools of pipefitters'trade,and henceshould be assigned to pipefitters.Zia and the Ironworkers argue that tensile testingof wire rope,and now pipe,has been traditionallyIronworkers' work, that the coupling of the sectionsof pipe is an integral part of the testing process, andhence knowledge of the work and efficiency andeconomy of operation support the Employer's as-signment of the work to ironworkers.D. Applicability of theStatuteThe charge herein alleges a violation of Section8(b)(4)(D) of the Act. The record shows that thePipefitters demanded the work after the Employerhad assigned it to Ironworkers, and that all pipefit-'The testing machine was set to test 80-feet lengths of wire rope. Anadaptor was made in order to attach pipe to the testing machine for tensiletesting.LABOR RELATIONS BOARDtern whom it represented walked off the job on May3, and did not return until May 9, after the testingof that batch of pipe had been completed. We findthat the pipefitters walked off in protest of the Em-ployer's assignment of the disputed work to iron-workers rather than pipefitters, and no assurancesof their return to the job were given.We find that there is reasonable cause to believethat a violation of Section 8(b)(4)(D) occurred andthat the dispute is properly before the Board fordetermination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of the disputed workafter giving due consideration to all relevant factors.The following factors are asserted in support of theclaims of the parties herein:1.Collective-bargaining agreementsZia has contracts with both the Pipefitters andthe Ironworkers, and both Unions argue that theirrespectivecontractsfavorassignment of thedisputed work to employees they represent. ThePipefitters' and Ironworkers' contracts cover "allwork performed by the Company in the territorialand craft jurisdiction of the ... [respectiveUnions]."There have been no Board certifications bearingon the work in dispute, and we find nothing in thecontracts between the parties, or in the applicationof their terms, of assistance in determining thedispute.2.Company, area, and industry practiceZia and the Ironworkers argue, as set forthabove, that company practice has been to assign toironworkers the tensile testing of wire rope, andthat, as pipe is here being used only to replace rope,thatpracticegoverns.The Pipefitters arguesgenerally that company, area, and industry practicehave always been to assign to pipefitters the han-dling and coupling of all pipe, for whatever purpose.It submitted evidence of other work assignments byZia which it argues are related, at least so far ascoupling is concerned. It submitted nothing toshow, however, that pipefitters have ever been as-signed coupling of pipe for the express purpose oftesting for tensile strength.3.Relative skills and efficiency of operationBoth the Pipefitters and the Ironworkers claimthat their respective members are better fitted, byBWhen used as a conduit, or when used to "line" or "case" a well, pipeis usually referred to as well casing As there is no dispute that the pipeherein was used as a structural material, we refer to it throughout as pipe UNITED ASSN. OF JOURNEYMEN,LOCAL 412experience, to perform the disputed work. Neitherpresses a claim of superior skill, and the record issilentas to apprenticeship programs or specialtraining bearing on the work in issue. It is true thatpipefitters do more coupling work than do iron-workers, and that pipefitters more often use pipewrenches and chain tongs. However, these tools arenot strangers to ironworkers, and coupling does notdemand long training or the acquisition of specialskills.The Ironworkers points out that coupling ofthe sections of pipe for tensile testing must be doneto certain specifications with regard to depth ofthreading covered. Coupling in this manner is anecessary and integral part of the testing processand is work more peculiar to the knowledge and ex-perience of ironworkers. Zia argues, too, that it ismuch more economical to use the same craft to per-form both parts of the coupling-testing process thanitwould be to attempt scheduling two craftsseparately.4.Method of settlementThe parties stipulated, and we find, that theyhave no agreed-upon method of settlement applica-ble to this dispute.While the Unions in the past,when attempts at settlement on the local levelfailed, have sent disputes to their respective Inter-nationalpresidents, no agreement was reachedherein.Conclusions as to the Merits of the DisputeUpon consideration of all pertinent factors, weshall assign the work in dispute to ironworkers. Theparties have no agreed-upon method of settlementand no collective-bargaining contract betweenthem. No Board certifications bear upon the issue,and nothing with regard to area or industry practice,or the skills of either craft, lends determinativeweight to the claim of either party.We find, however, that practice of the Employer,the integrated nature of the work, the experience ofironworkers, and the relative efficiency of employ-ing ironworkers, favor assignment of the disputedwork to them. In view of these factors, and the en-tire record in this case, we can see no reason todisturb the Employer's award.We shall, accordingly, determine the existing ju-risdictional dispute by deciding that ironworkers,499rather than pipefitters, are entitled to the work indispute.In makingthis determination, we are assig-ningthe disputed work to the employees of The ZiaCompany who are represented by the Ironworkers,but not to that Union or its members.F.Scope of the AwardIt is not clear from the record whether any morecoupling for the purpose of tensile testing is to beperformed at the Los Alamos Laboratory testingfacility, but it would appear that such is probable.We shall therefore make our award for all suchcoupling which is done by Zia employees for the ex-press purpose of tensile testing at its Los AlamosLaboratory testing facility.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thisproceeding,theNational Labor Relations Boardmakes the following determination of dispute:1.Ironworkers employed by The Zia Company,who are represented by Local UnionNo. 495, ofthe International Association of Bridge, Structuraland Ornamental Ironworkers,AFL-CIO,are enti-tled to perform the work of joining together orcoupling lengths of pipe used as part of suspensiondevices, when such coupling is for the purpose oftensile testing the pipe, at the Employer's LosAlamos testing facility.2.United Association of Journeymen and Ap-prentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, Plumbing &Steam FittersLocal No. 412, AFL-CIO, is not en-titled,by means proscribed by Section 8(b)(4)(D) ofthe Act, to force or require The Zia Company to as-sign the above work to pipefitters.3.Within 10 days from the date of this Decisonand Determination of Dispute,United Associationof Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, Plumbers & Steam FittersLocal No. 412,AFL-CIO,shall notify the Regional Director forRegion 28,inwriting,whether it will or will notrefrain from forcing or requiring The Zia Company,by means proscribed by Section 8(b)(4)(D) of theAct, toassign the work in dispute to pipefittersrather than ironworkers.336-845 0 - 70 - 33